DETAILED ACTION
	Claims 19, 22-24, 27 and 28 have been canceled.  Claims 3 and 8-10 have been amended. Claims 1-18, 20, 21, 25 and 26 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The species are as follows: 
1.	the combination of a NOD2 agonist which is a muramyl peptide of claim 2 and an immunotherapeutic which is a PD1 antagonist or a PD-L1 antagonist;
2. 	the combination of a NOD2 agonist which is a muramyl peptide of claim 2 and an immunotherapeutic which is a PD-L2 antagonist; or
3.	the combination of a NOD2 agonist which is a muramyl peptide of claim 2 and an immunotherapeutic which is a CTLA4 antagonist.
Applicant is required, in reply to this action, to elect a single species (1: PD1 antagonist and PD-L1 antagonist, 2: PD-L2 antagonist or 3: CTLA4 antagonist) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-18, 20, 21, 25 and 26.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-18, 20, 25 and 26 lack unity of invention because even though the inventions of these groups require the technical feature of a combination of a NOD2 agonist and an immunotherapeutic agent for the treatment of cancer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lefrancier et al (FR2703251).  
Lefrancier et al teach a composition comprising a cytokine therapeutically useful in humans and for the treatment of a condition, the effects of which are liable to reduction or elimination by administration of said composition  characterized by the combination of the 
The examination of all species, as well as the generic NOD2 agonists of claim 1 would constitute both a search and examination burden because neither the NOD2 agaonists or immunotherapeutic agent of claim 1 is limited by structures or a partial structural moiety.  Further the immunotherapeutic agents directed aganst PD-1/PD-L2, PD-L2 or CTLA4 have different structes and effects because the inhibitory PD-1/PD-L1, PD-L2 and CTLA4 are expressed on different subsets of immune cells which result in differening effects on the immune cells after inhibition of the inhibitory receptor.  In addition PD-L1 is also expressed in the tumor microenvironment.  These consideration amount to an examination burden when considering if the instant claims are obvious over the prior art and a search burden because of the numerous inhibitors encompassed by the PD1/PDL1, PD-L2 and CTLA4 antagonists, without even considering the scope of the broadly claimed NOD2 agaonist and immunotherapeutic agent.
It would have been prima facie obvious to admsiniter the combination of a muramyl peptide with Il-2 or a combination of muramyl peptide with IFN-α for the treatment of cancers.  One of skill in the art would have been motivated to do so by the suggestion of Lefrancier et al teach that the combination is intended for the treatment of cancers which respond to the cytokine.
Thus the special technical feature of the combination of a NOD2 antagonist and an immunotherapeutic agent is obvious over the prior art and does not make a contribution over the prior art.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643